DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed with the written response received on July 11, 2022 have been considered and an action on the merits follows.  As directed by the amendment, claims 1, 5 and 7 have been amended; claims 3 and 4 are canceled; claims 8-13 are withdrawn from further consideration. Accordingly, claims 1, 2 and 5-13 are pending in this application, with an action on the merits to follow regarding claims 1, 2 and 5-7.
Examiner’s Comment
Examiner notes that Applicant’s amended claims include canceled claims 3 and 4.  Claim 4 is properly identified with only a “canceled” status identifier, but claim 3 includes the “canceled” status identifier, as well as the previous claim language, which is improper.  In future correspondence, Applicant is suggested to only include the status identifier “canceled” with the canceled claims.  See MPEP 714(II)(C)(C).
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: claims 1 and 7 have been amended to recite “the hook having a straight shaft portion and a semi-circular hook portion such that the hook is J-shaped”, which is absent from the written Specification.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding each of independent claims 1 and 7, Applicant recites “the hook having a straight shaft portion and a semi-circular hook portion such that the hook is J-shaped”.  The originally filed disclosure is silent to the term “semi-circular” as it pertains to a hook portion, and the term “semi-circular” has a specific mathematical/shape meaning, which is “half of a circle” (see URL: https://www.thefreedictionary.com/semicircular; defn. #1 for noun “semicircle”: “A half of a circle as divided by a diameter”; American Heritage® Dictionary of the English Language, Fifth Edition. Copyright © 2016 by Houghton Mifflin Harcourt Publishing Company.).  Since the Drawings are not disclosed as being “to scale”, and a specific half circle is not explicitly described in the originally-filed disclosure, the term “semicircular portion” is deemed new matter to the disclosure.  Correction is required.  For purposes of examination, as long as any semicircular portion in a prior art’s “J-shaped” hook portion at least appears to be similar to the shape depicted in Figs. 1-5 of Applicant’s hook #44, then the prior art’s element shape will be deemed to meet the limitation of having a “semicircular hook portion”, as best as can be understood in light of Applicant’s disclosure.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5 and 7, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Spezzano (US 2017/0086512) in view of Hart et al. (hereinafter “Hart”) (USPN 5,876,395), Aubrey (USPN D442,887) and NPL to BadAngling “A GUIDE TO FISHING HOOK SIZES AND TYPES” URL= https://badangling.com/tackle-advice/a-guide-to-fishing-hook-sizes-and-types/ (hereinafter “NPL-BadAngling”).
Regarding independent claim 1, Spezzano discloses an accessibility garment apparatus (trousers apparatus #10; Examiner notes that the term “accessibility” conveys no specific structurally distinguishing feature to the claimed invention, absent further limitations in the claim) comprising: a garment body (trousers #12 define a garment body), the garment body having a waistband (generally where #12 is pointing in Figs. 1-3 of Spezzano is a visible waistband), a front side (Figs. 1-3 show a front side), a back side (the unshown side of Figs. 1-3 would be a back side), an inner surface (Fig. 1 shows a perspective view, with an inner surface slightly visible just below the waistband), an outer surface (predominantly-shown surface in the figures is an outer surface), a crotch portion (#16; Examiner notes that the term "portion" is very broad and merely means "a section or quantity within a larger thing; a part of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)), an inseam (#24), and a pair of legs (leg portions #14), the inseam having an access aperture (opening #26) extending from a right leg of the pair of legs to a left leg of the pair of legs (see Figs. 1-3); a zipper (closure #30 may be a zipper (Para. 0013 of Spezzano)) coupled to the garment body (all components are coupled to one another, at least through intermediate structure if not already directly coupled), the zipper having a chain coupled along the access aperture (Fig. 4 shows fastened tracks of zipper teeth (i.e. chain) along the opening #26) and a slider engaged with the chain to selectively close or open the access aperture (the element that #30 is pointing to in Fig. 4 is a slider of the zipper that can selectively close or open the opening #26 (Para. 0013 of Spezzano)); and a zipper pull coupled to the zipper, the zipper pull being coupled to the slider (see unlabeled zipper pull projecting outward from the slider in Fig. 4).  Spezzano does not teach that there is an absorptive pad coupled to the back side’s inner surface, and does not teach that the zipper pull is in the form of a “hook” having a straight shaft portion and a semicircular hook portion such that the hook is J-shaped.
Hart teaches a lower torso garment that has front and rear panels (#14, #16) that may each include an incontinence pad made of absorbent material thereon, or may only have a pad on the front panel, or may only have a pad on the rear panel (Col. 7, Lines 57-63 of Hart).  The front panel’s pad helps with a user that may have bladder incontinence, while the rear panels pad helps with a user that may have bowel incontinence (Col. 8, Lines 5-12 of Hart).
Aubrey teaches a zipper pull that can be in the ornamental shape of a fish hook (Figs. 1-3 and the Claim of Aubrey).  NPL-BadAngling teaches various known fish hook shapes, including a shape that comprises a straight shaft portion and a semi-circular hook portion (as best as this shape can be understood in light of Applicant’s originally-filed disclosure), as shown in the annotated Fig. below from NPL-BadAngling.

    PNG
    media_image1.png
    464
    1088
    media_image1.png
    Greyscale

Spezzano and Hart teach analogous inventions in the field of lower torso garments.  Spezzano and Aubrey teach analogous inventions in the field of zippers, wherein Aubrey and NPL-BadAngling are related with respect to fish hook design.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have added an instance of the rear panel incontinence pad of absorbent material taught by Hart to the back side’s inner surface of Spezzano’s trousers, in order to provide assistance for a user that may have bowel incontinence (and would have also been obvious to further include a front side panel to provide assistance for bladder incontinence), as taught by Hart.  Further, absent a showing of criticality with respect to the zipper pull being a J-shaped hook defined with a straight shaft portion and a semi-circular hook portion (Applicant’s Specification, as filed, merely states that it can be a J-shaped hook, with no apparent benefit of a J-shaped hook shape being significantly better than some other shape of a zipper pull), it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have changed the shape of the existing zipper pull in Spezzano’s trousers to be a fish hook shape as taught by Aubrey, in particular the known fish hook shape taught by NPL-BadAngling, which includes the J-shape that comprises a straight shaft portion and a semi-circular hook portion (as best as can be understood), as identified above, while retaining the safety ball feature at the tip of the hook taught by Aubrey, for the purpose of eliminating a sharp point (as is well-known in the art involving safety features of garments), since it has been held that modifying the shape of an element would be obvious absent evidence that the particular shape of the element of the claimed invention was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP 2144.04(IV)(B).  As a result of the modifications, there would be an absorptive pad coupled to the inner surface on the back side, and there would be a J-shaped hook (with a straight shaft portion and a semi-circular hook portion) coupled to the zipper’s slider, as required by claim 1.
Regarding claim 2, the modified garment of Spezzano (i.e. Spezzano in view of Hart, Aubrey and NPL-BadAngling, as explained with respect to claim 1 above) is disclosed such that the absorptive pad extends from adjacent the waistband to adjacent the access aperture (Examiner notes that the term "adjacent" is very broad and merely means "close to; lying near". (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com); all components of the garment are adjacent one another, to some extent; since the added absorbent incontinence pad (from Hart) is disposed on the back side of the garment’s inner surface, it would at least extend from “adjacent” the waistband to “adjacent” the opening #26).
Regarding claim 5, the modified garment of Spezzano (i.e. Spezzano in view of Hart, Aubrey and NPL-BadAngling, as explained with respect to claim 1 above) is disclosed such that the garment body being a pair of pants (the trousers are pants).
Regarding independent claim 7, the modified garment of Spezzano (i.e. Spezzano in view of Hart, Aubrey and NPL-BadAngling, as explained with respect to claim 1 above) is disclosed to teach an accessibility garment apparatus (trousers apparatus #10; Examiner notes that the term “accessibility” conveys no specific structurally distinguishing feature to the claimed invention, absent further limitations in the claim) comprising: a garment body (trousers #12 define a garment body), the garment body having a waistband (generally where #12 is pointing in Figs. 1-3 of Spezzano is a visible waistband), a front side (Figs. 1-3 show a front side), a back side (the unshown side of Figs. 1-3 would be a back side), an inner surface (Fig. 1 shows a perspective view, with an inner surface slightly visible just below the waistband), an outer surface (predominantly-shown surface in the figures is an outer surface), a crotch portion (#16; Examiner notes that the term "portion" is very broad and merely means "a section or quantity within a larger thing; a part of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)), an inseam (#24), and a pair of legs (leg portions #14), the inseam having an access aperture (opening #26) extending from a right leg of the pair of legs to a left leg of the pair of legs (see Figs. 1-3), the garment body being a pair of shorts or pants (the trousers are pants); an absorptive pad coupled to the garment body, the absorptive pad being coupled to the inner surface on the back side (as taught by Hart and incorporated into Spezzano, as explained in the 35 U.S.C. 103 rejection of independent claim 1 above), the absorptive pad extending from adjacent the waistband to adjacent the access aperture (see the 35 U.S.C. 103 rejection of claim 2 above); a zipper (closure #30 may be a zipper (Para. 0013 of Spezzano)) coupled to the garment body (all components are coupled to one another, at least through intermediate structure if not already directly coupled), the zipper having a chain coupled along the access aperture (Fig. 4 shows fastened tracks of zipper teeth (i.e. chain) along the opening #26) and a slider engaged with the chain to selectively close or open the access aperture (the element that #30 is pointing to in Fig. 4 is a slider of the zipper that can selectively close or open the opening #26 (Para. 0013 of Spezzano)); and a hook coupled to the zipper, the hook being coupled to the slider (see unlabeled zipper pull projecting outward from the slider in Fig. 4; the hook-shape taught by Aubrey has been incorporated into Spezzano as the shape of choice for the zipper pull of Spezzano, as explained in the 35 U.S.C. 103 rejection of independent claim 1 above), the hook having a straight shaft portion and a semi-circular hook portion such that the hook is J-shaped (see the above annotated Fig. of NPL-BadAngling, which show the fish hook shape to be the same as a capital “J” shape with a straight shaft portion and a semi-circular hook portion, as best as can be understood).
Claim 6, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Spezzano in view of Hart, Aubrey and NPL-BadAngling, as applied to claim 1 above, and further in view of Kraft (US 2021/0106078).
Regarding claim 6, the modified garment of Spezzano (i.e. Spezzano in view of Hart, Aubrey and NPL-BadAngling, as explained with respect to claim 1 above) is disclosed to teach all the limitations of claim 1, as set forth above. While Spezzano only discloses “trousers”, it is noted that Spezzano leaves the details of the device open to variations in size, materials, shape, form, function and manner of operation (see Para. 0016 of Spezzano).  Further, Examiner notes that the phrase “pair of shorts” does not actually limit the length of the garment’s leg portions in any patentably distinguishing sense.  However, in the interest of compact prosecution, Examiner is providing a teaching reference that addresses what appears to be the intended limitation, which Applicant has indicated as not being critical to the success of the invention in their Remarks filed May 26, 2022, which state “[t]he structures setting forth the main structure of the invention are not directly related to or dependent on the length of the leg portions such that there are no elements of the invention which become mutually exclusive dependent on the length of the leg portions”.
Kraft teaches a garment that can be in the form of trousers (see Figs. 1-2 of Kraft) or a pair of shorts (see Fig. 3 of Kraft), wherein the garment’s concept involves an opening that extends along the inseam from one leg portion to the other (similarly as in Spezzano, and as in Applicant’s disclosed invention), wherein the fastener can be a zipper #106.
Modified Spezzano and Kraft teach analogous inventions in the field of pants with zippered inseam crotch openings.  Absent a showing of criticality with respect to the garment body being a pair of shorts (as noted above, Applicant conveys such a lack of criticality of the length of the leg portions in their May 26, 2022 response; it is further noted that the Specification, as filed, provides no evidence of criticality with respect to the leg portions being full length (trousers) or short length (i.e. pair of shorts)), it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have converted the trousers of Spezzano into a shorts-length garment, for a variety of reasons including (but not limited to) providing a similarly-functional garment that can be worn in hotter weather that would be more comfortable for the user than wearing full-length pants.  As a result of the modification, the garment body would be, effectively, a pair of shorts, as required by claim 6.
Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.  Any arguments deemed relevant to the updated ground(s) of rejection are addressed below.
Applicant argues that the figures provide support for the amended language pertaining to the hook shape of the zipper pull, including “straight shaft portion” and “semi-circular hook portion”.  However, as explained above, the specific shape of a “semi-circular hook portion” is deemed new matter, since the Drawings are not disclosed as being drawn to scale, and the most specific detail of the illustrated hook #44 is that there is a curved portion and a straight portion (i.e. the drawings cannot be relied upon for teaching a specific “semi-circular” portion, as has been amended into the claims).
Applicant argues that there is nothing to motivate one to put such a hook shape of Aubrey in the position for a closure placed on a garment as claimed.  However, since Aubrey does, in fact, teach that its hook shape is a “zipper pull”, this at least suggests that its zipper pull in the form of a fish hook is a known concept, for the purpose of aesthetics, at least, which can be applied as a zipper pull in garments in general.  Applicant’s originally-filed disclosure provides no criticality for a J-shaped hook shape, specifically, only that the hook “may be J-shaped” (first line of Page 5 of Specification as originally filed).  Further, Applicant’s last Specification page (line 3) states that the shape (among other aspects) can be varied, and further states that “it is not desired to limit the disclosure to the exact construction and operation shown and described”, which indicates a lack of criticality with respect to the hook shape having exactly a straight shaft portion and a semi-circular hook portion to define the J-shape.
Accordingly, the applicability of the previously-applied prior art still relied-upon in the updated ground(s) of rejection is deemed proper, as explained above.
Examiner notes that Applicant includes claim 3 in the statement “claims 2, 3, 5 and 7 are believed to be allowable” (Page 6 of Remarks).  Claim 3, as noted above, has actually been canceled by Applicant.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMESON COLLIER whose telephone number is (571)270-5221. The examiner can normally be reached Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMESON D COLLIER/           Primary Examiner, Art Unit 3732